     Case 2:90-cv-00520-KJM-DB Document 6807 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                            No. 2:90-cv-0520 KJM DB P
12                        Plaintiffs,
13              v.
14    GAVIN NEWSOM, et al.,                             ORDER
15                        Defendants.
16

17

18                   Plaintiffs have filed a motion for a 60-day continuance of the evidentiary hearing

19   concerning class member access to Department of State Hospital (DSH) programs. ECF No.

20   6797. The hearing was original set for April 21, 2020. ECF No. 6600. The parties have

21   stipulated to continue the hearing three times; all three stipulations have been approved by the

22   court. ECF Nos. 6622, 6676, 6734.1 Defendants oppose the instant motion, contending there is

23   no dispute defendants are complying with the terms of the court’s April 24, 2020 order

24   temporarily modifying Program Guide requirements for transfer of class members to DSH to

25   include COVID-19 screening and otherwise requiring compliance with Program Guide

26   requirements for such transfer. ECF No. 6639 at 11. Under all the circumstances, defendants

27
            1
                The court ordered one other continuance for a period of five days. See ECF No. 6730.
28
                                                       1
     Case 2:90-cv-00520-KJM-DB Document 6807 Filed 08/03/20 Page 2 of 2

 1   argue, it is a waste of time and resources to continue moving this hearing and they ask the court to
 2   vacate it.
 3                  After consideration of the arguments of counsel and good cause appearing, IT IS
 4   HEREBY ORDERED that:
 5                  1. Plaintiffs’ motion to continue the evidentiary hearing regarding class member
 6                       access to Department of State Hospital inpatient programs is GRANTED;
 7                  2. The evidentiary hearing is CONTINUED from August 7, 2020 at 10:00 a.m. to
 8                       October 23, 2020 at 10:00 a.m.; and
 9                  3.   On or before October 9, 2020, the parties shall file a joint statement setting
10                       forth their respective positions regarding whether the hearing should proceed.
11   DATED: August 3, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
